FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 February 24, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 ALI S. ZAZA,

               Plaintiff - Appellant,                    No. 10-6001
          v.                                           (W.D. Oklahoma)
 MEDICAID, State of Oklahoma,                    (D.C. No. 5:09-cv-01343-R)

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.



      After examining the appellant’s brief and the record on appeal, this panel

has determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Ali Zaza appeals an order of the district court dismissing his suit against

State of Oklahoma Medicaid. In his complaint, Zaza asserted State of Oklahoma

Medicaid wrongfully refused to cover medical expenses incurred by Zaza’s


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
patients in 2007. Noting that State of Oklahoma Medicaid is an arm of the State

of Oklahoma and that Zaza’s complaint was limited to a request for recovery of

money, the district court dismissed the complaint sua sponte as barred by the

Eleventh Amendment. Reams v. Okla. ex rel. Okla. Health Care Auth., 411 F.3d

1164, 1166 (10th Cir. 2005).

      On appeal, Zaza does not directly address the district court’s conclusion

that the suit is barred by the Eleventh Amendment. Instead, he merely asserts he

was entitled to extra time to file his Medicaid reimbursement forms because he

was deployed in Iraq with the United States Army. See Soldiers’ and Sailors’

Civil Relief Act of 1940, 50 U.S.C. app. § 501, et seq. To the extent Zaza is

arguing the Soldiers’ and Sailors’ Civil Relief Act waives Oklahoma’s Eleventh

Amendment immunity, he has not cited any authority supporting such a position. 1

Nor has this court found any such authority. Instead, the only court that appears

to have addressed this question concluded the Act did not operate as a waiver of

Eleventh Amendment immunity. Auston v. North Carolina, No. 96-1158, 1997

WL 312285, at *1 (7th Cir. June 5, 1997) (unpublished disposition) (“[W]e have

found no cases suggesting that the Soldiers’ Act entitles military personnel to

avoid the jurisdictional consequences of the Eleventh Amendment.”).



      1
       Although Zaza did not raise the Soldiers’ and Sailors’ Civil Relief Act
below, we consider it appropriate to address this question in light of the district
court’s sua sponte dismissal of Zaza’s complaint.

                                         -2-
      Because Zaza sued the State of Oklahoma for money damages, his claim is

barred by the Eleventh Amendment. Reams, 411 F.3d at 1166. Accordingly, this

court exercises jurisdiction pursuant to 28 U.S.C. § 1291 and AFFIRMS the

district court’s order of dismissal.

                                             ENTERED FOR THE COURT


                                             Michael R. Murphy
                                             Circuit Judge




                                       -3-